Title: From George Washington to James Keith, 17 July 1796
From: Washington, George
To: Keith, James


        
          Dear Sir,
          Mount Vernon 17th July 1796
        
        You will perceive by the enclosed letter from Mr Bushrod Washington to me, what is enjoined by the High Court of Chancery of this Commonwealth.
        By Mr George W. Craik, I send in Bank Notes of the United States—the Sum required to be deposited in the Bank of Alexandria, by the decree. Had I known of this decree before I left Philadelphia I could, & would have drawn the Specie for this purpose; and I think to avoid any caval hereafter, the receipt from the Bank of Alexandria ought to be expressed in such a manner as to imply this—or rather not to imply the contrary; and this it may well do, for the presumption is, that this Sum will remain there long before the proper claimants are ascertained.
        As Mr Craik is young in business, you would do me a favor by accompanying him to the Bank (in Alexandria) for the purpose of arranging this matter properly, at that place; thereby placing me on secure ground. I have directed Mr Craik to take a copy of the Decree; on the back of which it may be best, perhaps, to take the receipt from the Bank.
        Not having the Will of Colo. Thos Colville by me; nor

recollecting distinctly where the relations of his Mother were said to reside; and being unacquainted with characters in Alexandria who would have it most in their power to cause the notification required by the Decree, to be inserted in “Some public paper in the Kingdom of Great Britain for two Months” thereby serving the parties, and fulfilling the intention of the Court; let me ask the favor of you to ingage, if you can hit upon a suitable person for this purpose, the doing it. Mr Hodgden some years ago, presented claims in behalf of some who conceived themselves entitled under the Will of Colo. Thos Colvill: and if in Alexandria, may be as eligible a character to apply to as any. With very great esteem and regard I am Dear Sir Your most Obedt and obliged Servant.
        
          Go: Washington
        
      